Coxe, J.
This is an equity action for infringement, founded upon five separate patents, containing in the aggregate sixteen claims, granted to the complainant for improvements in folding beds and cots. The defendants demur on the ground that the bill is multifarious, no reason appearing for uniting five distinct causes of action in one suit. There is no allegation in the hill that the inventions are capable of conjoint use, or that the structure manufactured and sold by the defendants combines all of the patented features. The averments in that behalf would bo sustained by proof that the defendants manufactured and sold five separate beds, each of which infringed one of the patents in question, hut no one of which infringed all of them, or more than one of them. The authorities are quite uniform in declaring such a bill insufficient. Hayes v. Dayton, 8 Fed. Rep. 702; Nellis v. McLanahan, 6 Fish. 286; Nourse v. Allen, 4 Blatchf. 376; Horman Patent Manufg Co. v. Brooklyn City R. Co., 15 Blatchf. 444; Barney v. Peck, 16 Fed. Rep. 413; Lilliendahl v. Detwiller, 18 Fed. Rep. 176; Walk. Pat. § 417.
*708It would seem, from a casual examination of the patents in question, that it would hardly he possible to combine in one structure all the inventions therein claimed; but, if the defendants do so infringe, there should be an appropriate allegation to that effect.
The demurrer is allowed, the complainant to amend within 20 days..